 



Exhibit 10.2
 
 
Master Accounts Receivable Purchase Agreement
among
Bank of America, N.A.
(the “Bank”)
and
The Scotts Company LLC
(the “Company”)
and
The Scotts Miracle-Gro Company
(the “Parent”)
Dated as of April 9, 2008
 
 





--------------------------------------------------------------------------------



 



Table of Contents

          Section   Heading   Page
Section 1.
  Definitions and Interpretation   1
 
       
Section 2.
  The Agreement   8
 
       
Section 3.
  Conditions Precedent   8
 
       
Section 4.
  Purchase of Receivables   9
 
       
Section 5.
  Limited Liability   15
 
       
Section 6.
  The Company as Servicer and Agent of Bank   16
 
       
Section 7.
  Payments   18
 
       
Section 8.
  Changes in Circumstances   19
 
       
Section 9.
  Further Assurances   20
 
       
Section 10.
  Representations and Warranties   21
 
       
Section 11.
  Covenants   24
 
       
Section 12
  Partial Invalidity   27
 
       
Section 13.
  No Bank Liability for Contract   27
 
       
Section 14.
  Notices, Addresses, Language   27
 
       
Section 15.
  Fees, Costs and Indemnity   28
 
       
Section 16
  Calculations and Certificate   31
 
       
Section 17.
  Set-Off   31
 
       

-i-



--------------------------------------------------------------------------------



 



          Section   Heading   Page
Section 18.
  Termination   31
 
       
Section 19.
  Miscellaneous   33
 
       
Section 20.
  Governing Law   35
 
       
Section 21.
  Optional Repurchase   36
 
       
Section 22.
  Guaranty   37
 
       
Section 23.
  Removal; Reinstatement of Debtor   38
 
       
Section 24.
  Confidentiality   39

         
Schedule 1
  —   Purchase Request
Schedule 2
  —   Conditions Precedent
Schedule 3
  —   UCC Details Schedule
Schedule 4
  —   Form of Portfolio Report

-ii-



--------------------------------------------------------------------------------



 



Master Accounts Receivable Purchase Agreement
     Master Accounts Receivable Purchase Agreement, dated as of April 9, 2008
(this “Agreement”), among The Scotts Company, LLC, a limited liability company
organized under the laws of Ohio (the “Company”), The Scotts Miracle-Gro
Company, a company organized under the laws of Ohio (the “Parent”), and Bank of
America, N.A. (the “Bank”), a bank organized under the laws of the United States
of America.
     Whereas, the Company and LaSalle Bank National Association (“LaSalle”)
entered into that certain Master Accounts Receivable Purchase Agreement dated as
of April 11, 2007 (the “LaSalle Agreement”) pursuant to which the Company sold
to LaSalle certain receivables.
     Whereas, on the date hereof LaSalle is assigning all of the outstanding
receivables purchased pursuant to the terms of the LaSalle Agreement to the
Company pursuant to that certain Termination and Release Agreement dated the
date hereof.
     Whereas, after the date hereof and subject to the terms and conditions of
this Agreement, the Company shall sell to the Bank and the Bank shall purchase
from the Company, on a revolving basis, certain Purchased Receivables.
     Whereas, the transactions hereunder shall constitute a true sale of the
Purchased Receivables, providing the Bank with the full risks and benefits of
ownership of the Purchased Receivables without recourse to the Company, except
as may otherwise be set forth herein.
     Now, Therefore, in consideration of the above premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1. Definitions and Interpretation.
     In this Agreement and each Schedule:
     “Adverse Claim” means any Encumbrance on a Purchased Receivable other than
those arising under this Agreement.
     “Agreed Base Value” shall be an amount equal to the product of (a) the
difference between (i) the full Original Amount of the Receivable being
purchased less (ii) the Trade Credit Amount times (b) 100% less the Agreed
Dilution Percentage.
     “Agreed Dilution Percentage” is equal to 5.0% or such other percentage
agreed on, from time to time, by the Bank and the Company.

 



--------------------------------------------------------------------------------



 



     “Agreement Amount” means the maximum aggregate Funded Amounts of all
Purchased Receivables as set forth below during the relevant time periods, as
such amount may be reduced from time to time pursuant to the terms of
Section 4.3(d) hereof:

                     
January
  $ 40,000,000     July   $ 200,000,000  
February
  $ 125,000,000     August   $ 100,000,000  
March
  $ 275,000,000     September   $ 75,000,000  
April
  $ 300,000,000     October   $ 75,000,000  
May
  $ 300,000,000     November   $ 30,000,000  
June
  $ 300,000,000     December   $ 10,000,000  

     “Agreement Office” means the office through which the Bank will perform its
obligations under this Agreement.
     “Approved Debtor” means each Person listed on the Approved Debtor
Certificate, excluding any Approved Debtor removed therefrom pursuant to the
terms of Section 23 hereof and including any Debtor reinstated therein as an
Approved Debtor pursuant to the terms of Section 23 hereof.
     “Approved Debtor Certificate” means the Approved Debtor Certificate of even
date herewith executed by the Bank and the Company.
     “Approved Participants” means Sumitomo Mitsui Banking Corporation, Calyon
New York Branch, BNP Paribas, New York Branch and The Bank of Nova Scotia.
     “Blocked Accounts” means each account opened by the Company in its name for
each Approved Debtor with JPMorgan Chase Bank, N. A. or such other bank approved
by the Bank for the purpose of collecting the Purchased Receivables of such
Approved Debtor and which shall be subject to a blocked account agreement with
the Bank.
     “Business Day” means a day on which banks are open for business in Chicago,
New York and, in the case of the determination of LIBOR, London.
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described on Schedule 2 shall be satisfied or waived
in a manner acceptable to the Bank in its reasonable discretion.
     “Collections” means all payments made on each Purchased Receivable and any
other payments, receipts or recoveries (including any casualty insurance
proceeds) by, or on behalf of, any Debtor or otherwise with respect to any
Purchased Receivable.
     “Contract” means a contract or purchase order between the Company and a
Debtor, as the same may be amended and supplemented from time to time in
accordance with the terms hereof, out of which has arisen one or more Purchased
Receivables.

-2-



--------------------------------------------------------------------------------



 



     “Cost of Funds” means, with respect to any Purchased Receivable(s), the
rate, as determined by the Bank as of the purchase date of such Purchased
Receivable(s) (which determination shall be conclusive and binding on the
Company absent manifest error) at which Dollars of a term comparable to the
period of time from the purchase date to the Maturity Date for such
Receivable(s) and in an amount comparable to the Purchase Price for such
Receivable(s) are generally available to the Bank.
     “Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of February 7, 2007, among the Parent, the subsidiary borrowers from
time to time party thereto, the several lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as administrative agent and the various lenders from
time to time to the party thereto.
     “Debtor” means a person obligated to make payments in respect of a
Receivable.
     “Debtor Sublimits” means the sublimits for each Approved Debtor listed on
the Approved Debtor Certificate.
     “Dilution” means any discount, adjustment, set-off, counterclaim,
deduction, reduction, warranty issue or refusal to pay not arising from such
Debtor’s Financial Inability to Pay, which would have the effect of reducing the
amount of part or all of any Purchased Receivable owed by a Debtor.
     “Dollar, USD” and “$” shall mean the lawful currency of the United States
of America.
     “Downgrade” means each rating category reduction by a nationally recognized
rating agency of the long-term unsecured, unenhanced indebtedness rating of any
Person, for example, a rating reduction from “A-” (or its equivalent) to “BBB”
(or its equivalent) would constitute two Downgrades for purposes of this
Agreement.
     “Encumbrance” means a mortgage, assignment, security interest, pledge, lien
or other encumbrance securing any obligation of any person or any other type of
adverse claim or preferential arrangement (including, without limitation, title
transfer and retention arrangements) having a similar effect.
     “Final Collection Date” means the date, following the termination of
purchases under this Agreement, on which all amounts to which the Bank shall be
entitled in respect of Purchased Receivables and all other amounts owing to the
Bank hereunder and under the other Transaction Documents are paid in full.
     “Financial Inability to Pay” means a Debtor’s failure to pay a Receivable
as a result of a deterioration in such Debtor’s credit quality as evidenced by
an event where such Debtor (A)(i) is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (iv) institutes or has
instituted against it a proceeding seeking judgment of insolvency or bankruptcy
or any other relief under any

-3-



--------------------------------------------------------------------------------



 



bankruptcy or insolvency law or other similar law affecting creditor’s rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (aa) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding up or
liquidation or (bb) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (v) has a
resolution passed for its winding-up, official management or liquidation;
(vi) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all of its assets; (vii) has
a secured party take possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter,
(viii) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (i) to (vii) (inclusive); (ix) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts; or (x) at any time that the long-term unenhanced,
unsecured indebtedness rating of such Debtor is “CCC” (or its equivalent) or
lower, fails to pay 10% or more of the aggregate amount of Purchased Receivables
owed by it, for more than 90 days beyond the relevant Maturity Dates thereof
(unless such Debtor claims, and the Company agrees, such failure to pay is a
result of a commercial dispute related to such Purchased Receivables), or
(B) fails, after giving effect to any applicable grace period for the relevant
obligation(s) of such Debtor (other than such Receivable), to make, when due,
any payments equal to or exceeding $10,000,000 under such obligations.
     “Funded Amount” means the aggregate amount of Purchase Prices paid by the
Bank hereunder, less the Collections, if any, theretofore paid to and received
by the Bank.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
     “Invoice” means an invoice issued by the Company to a Debtor for payment
for goods or services supplied pursuant to a Contract between the Company and
such Debtor.
     “Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.
     “LIBOR” means in relation to a Purchased Receivable for any period:
     (a) the applicable Screen Rate for the relevant period; or
     (b) (if no Screen Rate is available) the arithmetic mean of the rates
(rounded upwards to four decimal places) at which the Bank was offering deposits
for the relevant period in an amount comparable to the Purchased Receivables or
overdue amount in Dollars to leading banks in the London interbank market.

-4-



--------------------------------------------------------------------------------



 



     “Margin” means 0.80% per annum, subject to the right of the Bank, upon the
occurrence of a Downgrade relating to any Account Debtor that does not otherwise
cause a Termination Event, on 30 days’ prior written notice to the Company to
revise the margin applicable to subsequent purchases hereunder.
     “Maturity Date” means, with respect to a Purchased Receivable, the date on
which such Purchased Receivable becomes due and payable by the Debtor.
     “Monsanto Agreement” means the Amended and Restated Exclusive Agency and
Marketing Agreement by and between The Monsanto Company and the Company.
     “Monsanto Receivables” means accounts receivable (and all related proceeds)
originated and owned by The Monsanto Company of an Approved Debtor and otherwise
subject to the terms of the Monsanto Agreement.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Original Amount” means, in relation to a Purchased Receivable, the amount
owing from the Debtor in respect of such Purchased Receivable being the
aggregate amount payable under the relevant Invoice.
     “Outstanding Amount” means the aggregate amount from time to time in
Dollars of the Original Amounts of all Purchased Receivables which are
outstanding. For the avoidance of doubt, the Outstanding Amount of any Purchased
Receivable shall not be reduced as a result of any write-down or write-off of
such Purchased Receivable by the Bank.
     “Outstanding Net Amount” means, as of any date of determination, the amount
equal to the difference between (x) the product of (a) the difference between
(i) the aggregate Outstanding Amount of Purchased Receivables less (ii) the
aggregate Trade Credit Amounts times (b) 100% less the most recently calculated
Agreed Dilution Percentage less (y) the aggregate Discount as most recently
calculated for the Purchased Receivables.
     “Participation Agreement” is defined in Section 19 hereof.
     “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
     “Portfolio Report” means a report, substantially in the form of Schedule 4,
signed by an officer of the Company and which shall contain, inter alia, the
list of Receivables which have been determined to be Purchased Receivables
hereunder as well as a list of all relevant Invoices.
     “Purchase Price” means, in relation to any Purchased Receivable, the
purchase price computed and payable in accordance with Section 4.1 hereof.

-5-



--------------------------------------------------------------------------------



 



     “Purchased Receivable” means, at any time, any Receivable sold by the
Company and acquired by the Bank under this Agreement.
     “Purchase Request” means a request for purchase in the form attached hereto
as Schedule 1.
     “Receivable” means the indebtedness of an Approved Debtor to the Company
arising under a Contract which is evidenced by an Invoice (including the right
to receive payment of any interest or finance charges or other liabilities of
such Debtor under the Contract), all Related Assets with respect thereto, and
all Collections and other proceeds with respect to the foregoing.
     “Related Assets” means, with respect to the Receivables (i) all related
rights and remedies under or in connection with the Contract with respect
thereto including bills of lading, bills of exchange, promissory notes and
accessions, (ii) all guaranties, suretyships, letters of credit, security, liens
and other arrangements supporting payment thereof, (iii) all Sales Records
(including electronic records) with respect thereto, (iv) all related insurance,
and (v) all proceeds of the foregoing.
     “Replacement Receivables” are Receivables purchased with the proceeds of
Collections purchased between two Settlement Dates as provided in Section 4.2.
     “Repurchase Event” means, with respect to a Purchased Receivable:
     (i) any representation or warranty made by the Company in Section 10 of
this Agreement with respect to such Receivable is inaccurate, incorrect or
untrue, in any material respect, on any date as of which it is made or deemed to
be made; or
     (ii) the Company fails to comply with any of its covenants with respect to
such Receivable set forth in Section 11 of this Agreement; or on any day the
Original Amount of such Purchased Receivable (i) is reduced or adjusted as a
result of any defective, rejected, returned, repossessed or foreclosed
merchandise, any defective or rejected services, any discount or other
adjustment by the Company (including on account of credits, rebates,
chargebacks, inventory transfers, allowances for early payments and other
allowances) or any obligation of the Company owed to the applicable Debtor to
make such a discount or adjustment, (ii) is reduced or cancelled as a result of
a setoff, deduction or counterclaim in respect of any claim by the Debtor
thereof against the Company (whether such claim arises out of the same or a
related or an unrelated transaction) or (iii) otherwise is less than the amount
reported by the Company in (or for purposes of) any settlement statement
delivered pursuant to this Agreement (for any reason other than receipt of
Collections on such Purchased Receivable or such Purchased Receivable being
written off as uncollectible based on Debtor’s Financial Inability to Pay);
provided, however, that to the extent that the occurrence of any matter
described in the foregoing paragraphs (i) or (ii) would otherwise result in a
Repurchase Event, no Repurchase Event with respect to any such Purchased
Receivable shall occur if the amount of any such adjustment caused by the
occurrence of such event has already been

-6-



--------------------------------------------------------------------------------



 



included in the calculation of the Purchase Price paid with respect to such
Purchased Receivable.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Sales Records” means the accounts, all sales ledgers, purchase and sales
day books, sales invoices, supply contracts and other related books and records
of the Company relating to a Debtor and on an individual Purchased Receivable
basis for the purpose of identifying amounts paid or to be paid in respect of
such Purchased Receivable.
     “Screen Rate” means the interest rate for Dollar deposits for a three month
period which is displayed on the screen displays designated “LIBOR01” and
“ICAP01” of the Reuters service (or such other page which may replace them for
the purpose of displaying British Bankers’ Association Interest Settlement Rates
or US Dollar Swaps Rates for Dollar deposits in the London interbank market).
     “Settlement Date” means, in respect of any Settlement Period, the Wednesday
of the calendar week following such Settlement Period (or, if such Wednesday is
not a Business Day, the immediately succeeding Business Day) or such other date
as the Bank and the Company may from time to time agree to, provided that
(i) with respect to the initial purchase hereunder, the date of such purchase
shall be the initial Settlement Date and (ii) on or after the Termination Date,
the Bank may select Settlement Dates by notice to the Company.
     “Settlement Period” means (a) with respect to the initial purchase, a
period from the date of such purchase pursuant to Section 4.1 to the Wednesday
of the calendar week following the calendar week in which such purchase is made
(or, if such Wednesday is not a Business Day, the immediately succeeding
Business Day) or as otherwise agreed between the Bank and the Company and (b)
thereafter, each period commencing on the last day of the immediately preceding
such period and ending on the next Settlement Date or as otherwise agreed
between the Bank and the Company, provided, however, that at any time the Bank
and the Company may mutually agree to select any different period as the
Settlement Period; provided, further, however, that if such agreement is not
reached within 10 days, a Termination Event may be declared by the Bank.
     “Stated Termination Date” means April 8, 2009, or such later date as may be
extended by mutual agreement of the Bank and the Company.
     “Tax” means any present or future withholding tax, levy, impost, duty or
other tax or charge of any similar nature (including but not limited to any
interest or penalty payable in connection with any failure to pay any of the
same); and Taxation shall be construed accordingly.
     “Termination Date” means the earliest to occur of (i) termination of this
Agreement pursuant to Section 18, (ii) the Stated Termination Date and (iii) the
Business Day designated by the Company with no less than thirty (30) days prior
notice to the Bank.

-7-



--------------------------------------------------------------------------------



 



     “Termination Event” means any of the events set forth in Section 18.
     “Trade Credit Amount” means, with respect to a Purchased Receivable, the
Dollar amount from time to time accrued on the books and records of the Company
and as reported to the Bank on each Portfolio Report as a trade credit, trade
allowance, return allowance or similar arrangement between the Company and the
related Approved Debtor that might result in a reduction of such Purchased
Receivable in the future.
     “Transaction Document” means each of this Agreement, each Purchase Request,
each Portfolio Report, the blocked account agreements, the Approved Debtor
Certificate and all related documents.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of New York.
Section 2. The Agreement.
     Section 2.1. Prior to the Termination Date, subject to the terms and
conditions of this Agreement, the Company hereby sells and assigns to the Bank,
and the Bank hereby agrees to purchase, in each case, up to the Agreement Amount
and subject to the applicable Debtor Sublimits (it being understood that the
Outstanding Amount of the Purchased Receivables when sold and purchased will be
greater than the Agreement Amount), a 100% interest in all of the present and
future Receivables of each Approved Debtor (subject to the removal of an
Approved Debtor pursuant to the terms of Section 23) and as identified in the
most recent Portfolio Report delivered to the Bank under this Agreement or as
identified in such other manner acceptable to the Bank; provided, however, that
in any event the Receivables purchased and sold hereunder with respect to an
Approved Debtor shall be deemed to be the Receivables of such Approved Debtor
with the earliest due date (based upon their net invoice value excluding all
accruals for any discounts).
Section 3. Conditions Precedent.
     Section 3.1. The Company shall not be entitled to request the Bank to make
the initial purchase of Purchased Receivables unless:
     (a) the Bank has received all of the documents listed in Schedule 2 in form
and substance reasonably satisfactory to it;
     (b) the representations and warranties made by the Company in Section 10 of
this Agreement are true and correct as of the Closing Date;
     (c) the Bank has received the fees and other amounts payable by the Company
pursuant to Section 15;
     (d) the Company shall have established the segregated Blocked Accounts for
the collection of the Purchased Receivables;

-8-



--------------------------------------------------------------------------------



 



     (e) no Termination Event shall have occurred; and
     (f) the Closing Date falls at least one Business Day after the date of the
delivery of the initial Purchase Request and initial Portfolio Report to the
Bank. Such Portfolio Report shall list the Receivables requested to be purchased
in a format and contain such information as shall be reasonably satisfactory to
Bank.
     Section 3.2. No purchase shall be made hereunder unless:
     (a) the Bank has received a Purchase Request in connection with the initial
purchase and any incremental purchase that increases the then current Funded
Amount.
     (b) The aggregate of the Outstanding Net Amount of the Receivables referred
to in the Portfolio Report (after giving effect to such purchase) as of the
applicable purchase date will not exceed the Agreement Amount or the Debtor
Sublimits on the applicable purchase date.
     (c) The Invoices referred to in the Portfolio Report each have a date
certain for payment which is no more than 90 days from the relevant purchase
date, and are denominated in Dollars.
Section 4. Purchase of Receivables.
     Section 4.1. The Bank shall pay a Purchase Price to the Company for the
Purchased Receivables sold to the Bank, equal to the Agreed Base Value less any
other amounts owing to the Bank hereunder. With respect to the payment of
Discount by the Company, the Bank has agreed that Discount will be payable in
arrears in installments on each Settlement Date. The “Discount” will equal the
product of (1) the Agreed Base Value of the Purchased Receivables to be
purchased on such date, (2) the applicable LIBOR plus, the Margin (computed on
the basis of a 360-day year), and (3) a fraction the numerator of which is the
weighted average number of days until Purchased Receivables are due and the
denominator of which is 360. Notwithstanding the foregoing, for only the initial
purchase hereunder, Discount shall be calculated using Cost of Funds (computed
on the weighted average tenor of the Purchased Receivables) and not the
applicable LIBOR. Two Business Days prior to each Settlement Date, the Bank
shall determine the applicable LIBOR for the subsequent Settlement Period. The
Company shall be entitled, to the extent collected by the Company, to receive
and retain, an amount equal to Collections on the Purchased Receivables in
excess of the Agreed Base Value of such Purchased Receivables, such amounts to
first be applied to the delivery to the Company of any Trade Credit Amounts due
to the Company, as applicable, with the remainder of such amounts to be paid to
the Company as a servicing fee. Without limiting the liability and obligations
of the Company hereunder, the Bank shall be entitled to offset against and
deduct from such excess all amounts owing by the Company to the Bank under this
Agreement and the Transaction Documents. So long as the Company is acting as
servicer for the Purchased Receivables, the Company will be entitled to retain
such excess (less such offsets and deductions) as the Purchased Receivables are
collected. Should the Bank terminate the Company’s appointment as servicer, the
Bank will pay to the

-9-



--------------------------------------------------------------------------------



 



Company such excess over and above the amounts which the Bank is entitled to
offset, upon collection of all amounts owing in respect of the Purchased
Receivables.
     The parties agree that the calculation of Agreed Base Value of Purchased
Receivables included Trade Credit Amounts which the Approved Debtors have
historically been entitled to receive if certain conditions in the future are
met. To the extent that such Approved Debtors are not entitled to receive any
such Trade Credit Amounts, or in the event that any such Approved Debtors are
entitled to receive such Trade Credit Amounts but elect not to apply the
corresponding Trade Credit Amount to the reduction of any payment made on a
Purchased Receivable, and the Collections with respect to such Purchased
Receivable include any such corresponding Trade Credit Amount, the amount
thereof shall be attributable to and paid to the Company.
     Section 4.2. Until the Termination Date, Collections may be used by the
Company, as servicer, and as agent for and on account of the Bank, to purchase
from the Company Receivables of Approved Debtors that meet all of the
requirements contained herein applicable to the initial Purchased Receivables
(“Replacement Receivables”), which Replacement Receivables shall be held for the
exclusive benefit and account of the Bank to the same extent as the original
Purchased Receivables and shall constitute Purchased Receivables for all
purposes of the Agreement. For purposes of maintaining the perfection of the
Bank’s interest in any Purchased Receivables and the proceeds thereof, the Bank
hereby appoints the Company as its agent in respect of any Collections prior to
such Collections being used to purchase Replacement Receivables, provided that
the Company’s sole duty as such agent shall be to hold such Collections in trust
for the benefit of the Bank or to purchase Replacement Receivables as aforesaid.
     Section 4.3. (a) The Company will instruct all Debtors under the Purchased
Receivables to make all payments on account thereof to the relevant Blocked
Accounts. Each Invoice shall also require that payments be made to the relevant
Blocked Accounts. All Collections will be received and held in the Blocked
Accounts in the name of and for the Bank as the owner thereof and, except as
otherwise provided in this Agreement, will be applied in the manner set forth in
(b) below. The Bank may suspend or terminate all of the Company’s right, power
and interest in a Blocked Account at any time upon the occurrence and during the
continuance of a Termination Event.
     (b) Prior to the Termination Date, all of the Collections deposited into
the Blocked Accounts shall be swept daily and transferred into the Company’s
operating account, as designated by the Company to the financial institution
maintaining such Blocked Accounts and the Bank hereby directs the Company to, no
later than on the Business Day following the day on which Collections are
received in such operating account, pay, apply or reserve for payment, as the
case may be, such Collections as follows:
     (i) first, reserve for payment to the Bank at the next Settlement Date, an
amount on account of the Discount equal to the portion of the Discount accrued
(calculated prior to the Collections of Purchased Receivables being distributed
in accordance with this Section 4.3(b)) to such day for all Settlement Periods,
to the extent

-10-



--------------------------------------------------------------------------------



 



any part thereof has not been previously paid to the Bank, and the Company
agrees to hold such amount in trust for the Bank;
     (ii) second, with respect to any Collections of Purchased Receivables which
include any Trade Credit Amounts owing to the Company, reserve for payment to
the Company for such corresponding Trade Credit Amounts; and
     (iii) third, reserve for payment to the Bank at the next Settlement Date
the amount of any Dilutions which may have accrued or been granted in relation
to the relevant Receivables that were not otherwise accounted for in the
calculation of Purchase Price and all other amounts which may be owing to the
Bank under this Agreement or any other Transaction Document; and
     (iv) fourth, subject to the conditions precedent to each purchase set out
in this Agreement, pay to or for the account of the Company, on the Bank’s
behalf, the remaining balance of such Collections (“Net Daily Collections”) for
the purchase of all right, title and interest of the Company in Replacement
Receivables at the price determined in accordance with Section 4.1.
     Notwithstanding the foregoing, the Bank may at any time upon the occurrence
and during the continuance of any Termination Event direct the Company to cease,
and at all times after the Termination Date, the Company shall cease, paying the
Purchase Price for Replacement Receivables title to which has not yet
transferred to the Bank pursuant hereto with Net Daily Collections and, in each
case, the Company shall remit and hold all Collections (including, without
limitation, Collections received relating to Trade Credit Amounts) in the
Blocked Accounts until the Final Collection Date all in accordance with and
subject to Section 18.4. The Company shall comply in all respects with each such
direction. The Company’s interest in any Collections relating to Trade Credit
Amounts or that it would otherwise receive as its servicing fee shall at all
times following the occurrence of a Termination Event be subordinate to the
Bank’s interest in the Collections until the Final Collection Date.
     (c) While the Company is acting in the capacity of Servicer, any amounts in
respect of the payment of any Discount or Net Daily Collections shall be deemed
to have been paid to the Company and deposited into the Blocked Account
immediately upon receipt thereof by the Company.
     (d) Without limiting any other rights of the Bank, the Company may upon
five Business Days prior written notice to the Bank request (a “Reduction
Request”) that (i) the Aggregate Amount for any particular period(s) be
decreased in increments of $5,000,000 so long as the Aggregate Amount as so
reduced is no less than the Funded Amount as of the date of such reduction
and/or (ii) the purchase of Replacement Receivables from Net Daily Collections
be suspended until such time as the then current Funded Amount is reduced to the
Agreement Amount stipulated in the Reduction Request. Upon the expiry of such
five Business Days, if in the Reduction Request the Company has requested a
suspension of the purchase of Replacement Receivables, Net Daily Collections
shall not be used to pay for any purchase of any Receivables in respect of which
title has not already transferred to the Bank pursuant hereto but shall be

-11-



--------------------------------------------------------------------------------



 



retained in the Blocked Account until the Funded Amount is so reduced. Any
amount so retained shall be paid to the Bank on each Settlement Date following
the date specified in the Reduction Request until the Funded Amount is so
reduced.
     (e) The Company agrees to give and grant all conveyances, assignments and
transfers, by way of sale of title to and ownership in the Purchased Receivables
as may be necessary to give effect to the purchases hereunder. Except as set
forth in Section 21, at no time shall the Company have any right, title or
interest in or to, or be the owner of, any Purchased Receivable. If any action
is required to be taken to effect such conveyances, assignments and transfers,
such action shall be taken at the expense of the Company. For the avoidance of
doubt, it is hereby confirmed that the sale, assignment and transfer of
Purchased Receivables pursuant hereto is intended to be absolute and
unconditional and is not intended by the parties to be and should not be
construed as a loan or the grant of collateral security for a loan.
     (f) The Bank agrees that at no time shall the Bank have any rights or
interest in any Monsanto Receivables and that the Company shall at all times be
entitled to any collections deposited into the Blocked Accounts related to
Monsanto Receivables; provided, however, that if at any time after the
Termination Date, an Approved Debtor does not make a full payment on the
Purchased Receivables and the Monsanto Receivables and the Approved Debtor shall
have not otherwise stated to which accounts receivable the payment should be
applied and the Company has notified the Bank that the Company has not
determined pursuant to the terms of this Agreement and the Monsanto Agreement as
to which accounts receivable the payment should be applied, the Bank agrees that
such payment shall be applied on a pro rata basis to the Purchased Receivables
and the Monsanto Receivables of such Approved Debtor.
     Section 4.4. (a) The Company and the Bank shall settle amounts owing as
between them hereunder on each Settlement Date.
     (b) The Company shall deliver to the Bank prior to the Closing Date the
initial Portfolio Report, in the form of a hard copy or electronically in a
manner acceptable to the Bank, as at the last day of the immediately preceding
week.
     (c) Thereafter:
     (i) three Business Days prior to each Settlement Date; and
     (ii) within five Business Days following the Termination Date,
the Company shall deliver to the Bank, in the form of a hard copy or
electronically in a manner acceptable to the Bank, a Portfolio Report as at the
following dates (or on the date otherwise agreed between the Company and the
Bank):
     (iii) as at the last day of the immediately preceding Settlement Period (in
the case of paragraph (i) above);

-12-



--------------------------------------------------------------------------------



 



     (iv) as at the Company’s close of business on the day immediately preceding
the Termination Date (in the case of paragraph (ii) above).
     (d) To the extent available from Collections, if, on any Settlement Date,
the Outstanding Net Amount of all Purchased Receivables as at the last day of
the immediately preceding Settlement Period is less than the Funded Amount as at
such day, the Company shall immediately (and in any event by not later than
10:00 a.m. (New York time) on the Business Day immediately following such
Settlement Date) pay to the Bank by a deposit in US Dollars to the Bank’s
account the amount by which the Funded Amount exceeds the Outstanding Net Amount
of all Purchased Receivables as at such Settlement Date.
     (e) If, on any Settlement Date, the Outstanding Net Amount of all Purchased
Receivables as at the last day of the immediately preceding Settlement Period is
more than the Funded Amount as at such day, the Bank shall, subject to the terms
and conditions set forth in this Agreement, pay by deposit to the Company’s
operating account the amount by which the Outstanding Net Amount of all
Purchased Receivables exceeds the Funded Amount as set forth in the related
Purchase Request.
     (f) On each Settlement Date, to the extent available from Collections:
     (i) the Company shall pay to the Bank by deposit to the Bank’s account an
amount equal to the portion of all Discount accrued (calculated prior to the
Collections of Purchased Receivables being distributed) to such Settlement Date
for all Settlement Periods, to the extent any part thereof has not been
previously paid;
     (ii) the Company shall pay to the Bank by deposit to the Bank’s account an
amount equal to the aggregate amount of all Dilutions granted or accrued during
the Settlement Period ended on such Settlement Date that were not otherwise
accounted for in the calculation of Purchase Price; and
     (iii) to the extent that the Bank has received any Collections directly, so
long as no Termination Event has occurred, the Bank shall pay to the Company by
deposit to the Company’s operating account (as designated by the Company) an
amount equal to the aggregate amount of all Trade Credit Amounts that the
Company is entitled to receive that have been received by the Bank from such
Collections.
     (g) At any time following the occurrence and continuation of a Termination
Event, the Company shall in any event on demand of the Bank pay to the Bank an
amount equal to the amount by which the Funded Amount at any time exceeds the
Outstanding Net Amount of all Purchased Receivables at such time. Such
difference shall be paid by the Company to the Bank not later than the three
Business Days following notice from the Bank to the Company.
     Section 4.5. (a) On the date hereof, title to all currently existing
Receivables of the Approved Debtors set forth in the initial Portfolio Report
originated by the Company shall, ipso facto, and without any further action on
the part of the Company or the Bank transfer to the Bank to the extent necessary
so that the Outstanding Net Amount of all Purchased Receivables is

-13-



--------------------------------------------------------------------------------



 



equal to the Funded Amount (such Funded Amount being calculated as if the
initial Purchase had been completed).
     (b) On each Business Day following the date hereof, title to all
Receivables of the Approved Debtors originated by the Company, and not already
transferred to the Bank pursuant hereto, shall, ipso facto, and without any
further action on the part of the Company or the Bank, to the extent necessary
so that at all times the Outstanding Net Amount of all Purchased Receivables is
equal to the Funded Amount. If at any time the sale of all of the Receivables by
the Company hereunder is limited by the Agreement Amount and/or the applicable
Debtor Sublimit, the Receivables of such Approved Debtor originated by the
Company that are otherwise purchased and sold hereunder up to such limitations
shall be deemed to be the Receivables of such Approved Debtor with the earliest
due date (based upon their net invoice value excluding all accruals for any
discounts).
     Section 4.6. (a) The Company will from time to time within 5 days following
any request, furnish the Bank with a calculation of the amounts paid or held for
or in trust for the Bank by the Company under this Agreement.
     (b) The Company will provide the Bank with such other reports, information,
documents, books and records as the Bank may reasonably request and which may be
lawfully disclosed or provided to the Bank, including, without limitation, a
certificate signed by its officers attesting to: the balance owing on each
Purchased Receivable, the maturity date of each Purchased Receivable and the
fact that the goods sold and/or services provided under the terms of the
relevant Contracts were shipped in accordance with the terms of such Contracts,
a copy of the purchase order or sales order and invoices relating to each
Purchased Receivable, a copy of the bill of lading and any other shipping
document relating to the Purchased Receivable and all billings, statements,
correspondence and memoranda directed to the customer in relation to each
Purchased Receivable and after the Termination Date, a full accounting of daily
Collections received.
     Section 4.7. The Bank is irrevocably authorized by the Company to keep
records of all purchases, which records shall be consistent with all information
set forth in the Portfolio Reports delivered to the Bank, and evidence the dates
and amounts of purchases and the applicable Discount in effect from time to
time. Such records shall be presumptive evidence but the failure to record any
purchase shall not limit or otherwise affect any obligations of the Company
hereunder or the Debtor’s obligations to make payments on the Purchased
Receivables when due.
     Section 4.8. The Company will, from time to time, at its expense, promptly
execute and deliver all instruments and documents and take all action that may
be reasonably necessary and that the Bank may reasonably request, in order to
perfect, protect or more fully evidence the Bank’s ownership of the Purchased
Receivables, or to enable the Bank to exercise or enforce any of its rights
hereunder.
     Section 4.9. By effecting the payment under Section 4.1 and Section 4.2,
the Bank shall complete the purchase of all right, title and interest, whether
now owned or hereafter acquired

-14-



--------------------------------------------------------------------------------



 



and wherever located, in, to and under such Purchased Receivables, without
recourse, except as set forth in Sections 5.2, 7.2, 7.4, 8 and 15. By accepting
such payment, the Company shall be conclusively deemed to sell, set over,
assign, transfer and convey to the Bank and its successors and assigns, without
recourse, except as set forth in Sections 5.2, 7.2, 7.4, 8 and 15, all of its
right, title and interest in, to and under such Purchased Receivable.
     Section 4.10. Any payment by a Debtor in respect of any indebtedness owed
by it to the Company in respect of Purchased Receivables shall, except as
otherwise specified by such Debtor or required by the related Contract or law,
be applied, first, as a Collection of any Purchased Receivable or Purchased
Receivables then outstanding of such Debtor in the order of the age of such
Purchased Receivables, starting with the oldest of such Purchased Receivables
and, second, to any other indebtedness of such Debtor to the Company in respect
of Purchased Receivables. The Company shall direct each Debtor to make all
payments in respect of Purchased Receivables to a Blocked Account which shall be
a special segregated account under the control of the Bank or its affiliates.
Section 5. Limited Liability.
     Section 5.1. Except as set forth in Sections 5.2, 7.2, 7.4, 8 and 15, the
purchase and sale of Purchased Receivables under this Agreement shall be without
recourse to the Company. The Company and the Bank intend the transactions
hereunder to constitute true sales of Purchased Receivables, providing the Bank
with the full risks and benefits of ownership of the Purchased Receivables (such
that the Purchased Receivables would not be property of the Company’s estate in
the event of its bankruptcy).
     Section 5.2. Deemed Collections/Repurchase Obligation.
          5.2.1 If a Repurchase Event with respect to a Purchased Receivable
occurs under clause (ii) of the definition thereof and the related reduction,
adjustment, cancellation or setoff relates only to a portion of the Outstanding
Amount and not the entire Outstanding Amount, the Company shall be deemed to
have received on such day a Collection on such Purchased Receivable in the
amount of such reduction, adjustment, cancellation or setoff. All such
Collections deemed received by the Company under this Section 5.2.1 shall be
remitted by the Company to such account, as directed by the Bank in accordance
with Section 6.1. On receipt of all amounts referred to above, the Bank shall
(at the cost and expense of the Company) execute such documents as may be
necessary to re-assign that portion of the applicable Purchased Receivables
which represents the amounts so paid without recourse, representation or
warranty (except as to the title thereto by the Bank), to the Company.
          5.2.2 Except as set forth in Section 5.2.1 with respect to partial
reductions, adjustments, cancellations or setoffs of any Outstanding Amount, if
a Purchased Receivable remains unpaid and a Repurchase Event with respect to
such Purchased Receivable has occurred, the Bank may, by written notice, require
the Company to pay to the Bank in respect of such Purchased Receivable, as
directed by the Bank, an amount equal to the Purchase Price of such

-15-



--------------------------------------------------------------------------------



 



Purchased Receivable (or so much of it as was paid by the Bank to the Company
and remains unpaid), less the amount of the unearned portion of the related
Discount, if any, if such Purchased Receivable is being repurchased by the
Company prior to the due date of such Purchased Receivable as computed pursuant
to Section 4.1 hereof and if such Purchased Receivable is being repurchased by
the Company after the due date of such Purchased Receivable, together with
interest thereon at the interest rate specified in Section 7.6 from the due date
to the date of the Company’ payment in full thereof, and any other amounts then
payable by the Company hereunder including breakage costs under Section 7.4,
whereupon such amount shall become due and payable from the Company to the Bank
on the date specified in such notice and shall be paid into an account specified
by the Bank. On receipt of all amounts referred to above, the Bank shall (at the
cost and expense of the Company) execute such documents as may be necessary to
re-assign the applicable Purchased Receivables without recourse, representation
or warranty (except as to the title thereto by the Bank), to the applicable
account of the Company.
     Section 5.3. True Sale. It is the intention of the parties hereto that such
purchase made hereunder shall constitute a sale and assignment of the related
Purchased Receivable (and not merely a pledge), which sale and assignment is
absolute, irrevocable and without recourse except as set forth in Sections 5.2,
7.2, 7.4, 8 and 15 and shall provide the Bank with the full benefits of
ownership of such Purchased Receivable. In the event that, notwithstanding the
intent of the parties, such purchase is deemed by a court of competent
jurisdiction to constitute a pledge rather than a sale and assignment, the
Company does hereby grant to the Bank, in order to secure all the obligations of
the Company to the Bank hereunder, a first priority security interest in, to and
on, the Purchased Receivables and the products and proceeds thereof including,
without limitation, all Collections, all Trade Credit Amounts, all Related
Assets and all other monies, instruments, securities, documents, investment
property, financial assets and other property related to the Purchased
Receivables from time to time on deposit in or credited to the Blocked Accounts
or any other accounts and all other such property relating to the Purchased
Receivables or any of them.
Section 6. The Company as Servicer and Agent of Bank.
     Section 6.1. Appointment of Servicer. Notwithstanding the sale of Purchased
Receivables pursuant to this Agreement, the Company shall continue to be
responsible for the servicing and administration of the Purchased Receivables
sold by it as agent and trustee for the Bank, all on the terms set out in this
Agreement and, subject to the right of the Bank to terminate the Company as
servicer, agent and trustee pursuant to this Agreement at any time following the
occurrence of a Termination Event, subject to the termination provisions of
Section 6.3. In its capacity as servicer, the Company shall:
     (a) direct each Debtor of the Purchased Receivables to make all payments
thereon to the Blocked Accounts;
     (b) immediately pay over to the Blocked Accounts any Collections of
Purchased Receivables received by the Company which shall be received in trust
for the Bank;

-16-



--------------------------------------------------------------------------------



 



     (c) promptly upon becoming aware thereof, to notify the Bank in the event
that all or any part of any Purchased Receivable is not paid in full on the
Maturity Date thereof;
     (d) comply with the terms and provisions of Section 4 hereof with regard to
Collections, actions to be taken at each Settlement Date and the purchase of
Replacement Receivables; and
     (e) provide the Bank with a weekly reconciliation and Portfolio Report
setting forth the list of Purchased Receivables and reconciling Collections made
to the Blocked Accounts pursuant to paragraph (a) above in form and in substance
as agreed upon between the Bank and the Company.
     Section 6.2. Effect of Agency. The possession by the Company or its
transferee or agent of products or proceeds (including Collections) of any
Purchased Receivable shall be deemed to be “possession by the secured party” for
purposes of perfecting such security interest pursuant to the UCC or other
applicable law. Notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be deemed to be notifications to, or acknowledgments, receipts or
confirmations from, bailees or agents (as applicable) of, the Bank or its
transferee for the purpose of perfecting such security interest under the UCC as
in force in the relevant jurisdiction and other applicable law.
     Section 6.3. Termination of Appointment. The Bank may at any time following
the occurrence of a Termination Event, or, immediately if upon the bankruptcy or
insolvency of the Company or the Parent (however evidenced), (i) at its
discretion give notice to each Debtor and take any lawful action to collect any
Purchased Receivable sold from the Company directly from the respective Debtor
and (ii) by notice in writing terminate the appointment of the Company as its
servicer and agent for the servicing of Purchased Receivables, in which case the
Company undertakes to the Bank not to interfere with such servicing or
collection of any Purchased Receivable nor attempt to receive, nor itself make
collection from the Debtor in respect of such Purchased Receivables. The Company
shall have the option to repurchase all, or any portion of, Purchased
Receivables sold by it upon any termination of the Company as servicer at the
Repurchase Price as set forth in Section 21.1, provided no bankruptcy or
insolvency (however evidenced) has occurred with respect to the Company or the
Parent. The Company hereby grants and conveys to the Bank an irrevocable power
of attorney (coupled with an interest) authorizing and permitting the Bank, at
its option, with or without notice to the Company, to do any one of the
following: (a) endorsing the name of the Company upon any checks or other
Receivables, (b) endorsing the name of the Company on any freight or express
bill or bill of lading relating to any Purchased Receivables; (c) taking all
action as the Bank deems appropriate, including, without limitation, the
execution and filing of financing statements in the name of and on behalf of the
Company to perfect any of the security interests granted to the Bank herein. The
Company agrees that neither the Bank nor the attorney-in-fact will be liable for
any acts of commission or omission nor for any error of judgment or mistake of
fact or law except to the extent the same constitutes gross negligence or
willful misconduct.

-17-



--------------------------------------------------------------------------------



 



     Section 6.4. Company Books and Records. The Company shall maintain its
applicable books and records, including but not limited to any computer files
and master data processing records, or written records thereof, so that such
records that refer to Purchased Receivables sold hereunder shall indicate
clearly that the Company’s right, title and interest in such Receivables have
been sold to the Bank. Indication of the Bank’s ownership of Purchased
Receivables shall be deleted from or modified on the Company’s records when, and
only when, the Purchased Receivables shall have been paid in full or the Bank’s
ownership of such Receivables shall have been repurchased by the Company from
the Bank.
Section 7. Payments.
     Section 7.1. Place and Time.
          7.1.1. All payments to be made by the Company to the Bank pursuant to
this Agreement shall be made on the date such amount is due by not later than
12:00 noon (eastern standard time at the place of payment) to such account as
specified by the Bank.
          7.1.2. All payments to be made by the Bank pursuant to this Agreement
shall be made on the date such amount is due by not later than 3:00 p.m.
(eastern standard time at the place of payment) to the account of the Company
notified to the Bank by the Company.
     Section 7.2. Deduction; Withholding; Grossing Up.
          7.2.1. Subject to Section 7.2.2, all sums payable by the Company to
the Bank pursuant to or in connection with any Transaction Document shall be
paid in full, free and clear of all deductions, set-off or withholdings
whatsoever except only as may be required by law.
          7.2.2. If any deduction or withholding is required by law in respect
of any payment due from the Company to the Bank pursuant to or in connection
with any Transaction Document, the Company shall:
     (a) ensure that the deduction or withholding is made and that it does not
exceed the minimum legal requirement;
     (b) pay, or procure the payment of, the full amount deducted or withheld to
the relevant taxation or other authority in accordance with the applicable law;
     (c) increase the payment in respect of which the deduction or withholding
is required so that the net amount received by the Bank after the deduction or
withholding (and after taking account of any further deduction or withholding
which is required to be made as a consequence of the increase) shall be equal to
the amount which the payee would have been entitled to receive in the absence of
any requirement to make any deduction or withholding; and
     (d) promptly deliver or procure the delivery to the Bank of receipts
evidencing each deduction or withholding which has been made.

-18-



--------------------------------------------------------------------------------



 



     Section 7.3. Payments in Dollars. All payments to be made by the Company
and the Debtors in respect of a Purchased Receivable, whether of interest or
principal, shall be made in Dollars.
     Section 7.4. Breakage Cost Indemnity. The Company agrees to indemnify the
Bank on demand against any loss or expense (including, but not limited to, any
loss of the Margin or any other loss or expense sustained or incurred or to be
sustained or incurred by the Bank in liquidating or employing deposits acquired
or contracted for to effect or maintain its acquisition of Purchased Receivables
or any part thereof) which the Bank has sustained or incurred as a consequence
of (i) a purchase of Receivables not being made following the delivery of any
Purchase Request to the Bank by reason of the non-fulfillment of any of the
conditions precedent or otherwise or (ii) a repurchase of Purchased Receivables
by the Company prior to the end of the applicable Reset Period.
     Section 7.5. Business Days. Any amounts which but for this Section 7.5
would fall due for payment under this Agreement on a day other than a Business
Day shall be payable on the succeeding Business Day unless such Business Day
would fall into a new calendar month, then such payment shall be due on the
preceding Business Day. Interest calculations shall, where necessary, be
adjusted accordingly.
     Section 7.6. Default Interest.
          7.6.1. In the event that any amount payable by the Company hereunder
or under any of the other Transaction Documents (including, without limitation,
payment of Collections not paid to the Bank when received) remains unpaid for
five (5) Business Days after the Bank provides notice to the Company that such
amounts are past due, the Bank shall charge, and the Company shall pay, interest
(“Default Interest”) from time to time on any such unpaid amount due from the
Company to the Bank during the period from (and including) the due date thereof
to, but excluding the date payment is received by the Bank in full, at a rate
equal to the aggregate of (i) the prime commercial rate as from time to time
quoted by the Bank, and (ii) 2% per annum.
          7.6.2. Such Default Interest shall be payable ON DEMAND and, if no
prior demand is made, on the last Business Day of each calendar month. The Bank
is authorized to charge any such amount of Default Interest due to any account
of the Company on the books of the Bank or any affiliate thereof and to deduct
any such amount from any amount which would otherwise be due from the Bank to
the Company from time to time under this Agreement.
Section 8. Changes in Circumstances.
     Section 8.1. Increased Costs.
          8.1.1. The Company, shall, within three Business Days of a demand by
the Bank, pay the amount of any Increased Costs incurred by the Bank as a result
of (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or (ii) compliance with
any law or regulation made after the date of this Agreement.

-19-



--------------------------------------------------------------------------------



 



          8.1.2. In this Agreement “Increased Costs” means (i) a reduction in
the rate of return for the Bank from the transactions contemplated in the
Transaction Documents or on the Bank’s overall capital; (ii) an additional or
increased cost imposed by regulatory or administrative action; or (iii) a
reduction of any amount due and payable under any Transaction Document or by the
Debtor under the Purchased Receivables, which in each case is incurred or
suffered by the Bank to the extent that it is attributable to the Bank having
entered into any Transaction Document or funding any purchase of Purchased
Receivables or being exposed to any Debtor in respect of Purchased Receivables
and/or performing any of its obligations under any Transaction Document.
     Section 8.2. Increased Cost Claims.
          8.2.1. If the Bank intends to make a claim pursuant to Section 8.1
(“Increased Costs”) it shall notify the Company of the event giving rise to such
claim and provide a certificate confirming the amount of its Increased Costs.
     Section 8.3. Exceptions.
          8.3.1. Section 8.2 does not apply to the extent any Increased Cost is
(i) attributable to a Tax Deduction required by law to be made by the Company,
(ii) compensated for by Section 7.2; or (iii) attributable to the willful breach
by the Bank of any law or regulation; or (iv) attributable to increased costs as
a result of the income tax, franchise tax or similar obligations of the Bank.
     In this Section 8.3 a “Tax Deduction” means a deduction or withholding for
or on account of Tax from a payment under a Transaction Document.
Section 9. Further Assurances.
     Section 9.1. The Company agrees that from time to time, at its expense, it
will promptly execute and deliver all further instruments and documents, and
take all further action, that the Bank may reasonably request in order to
perfect, protect or more fully evidence the transactions contemplated hereby, or
to enable the Bank to exercise or enforce any of its rights with respect to the
Purchased Receivables. Without limiting the generality of the foregoing, upon
the request of the Bank, the Company will file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices as required under U.S. or local law, as may be necessary
or appropriate to perfect and preserve the interests of the Bank in the
Purchased Receivables, free and clear of Adverse Claims.
     Section 9.2. The Company hereby authorizes the Bank or its designee to file
one or more financing or continuation statements, and amendments thereto and
assignments thereof and such other instruments or notices as referred to in
Section 9.1, relative to all or any of the Purchased Receivables now existing or
hereafter arising in the name of the Company.

-20-



--------------------------------------------------------------------------------



 



Section 10. Representations and Warranties.
     Section 10. General Representations and Warranties. The Company hereby
makes, and on each purchase date and Settlement Date shall be deemed to make,
the following representations and warranties for the benefit of the Bank as of
the Closing Date and each subsequent purchase date and Settlement Date with
reference to the facts and circumstances then existing (with the understanding
that, with respect to any such representation or warranty which relates to any
Purchased Receivable, such representations and warranties are deemed to have
been made by the Company only as of the date of the purchase of such Purchased
Receivable by the Bank):
     (a) It is duly organized and validly existing and registered under the laws
of its jurisdiction of organization and has the full right, power and authority
to own its property and assets and carry on its business as it is now being
conducted, to enter into the Transaction Documents, to perform and observe all
of the matters and things provided for therein, including the sale to the Bank
of the Purchased Receivables and it has taken all necessary steps to duly
authorize the execution of this Agreement and the other Transaction Documents
and the transactions contemplated hereby.
     (b) This Agreement and each other Transaction Document has been duly
authorized by the Company and executed and delivered by the proper officer(s) of
the Company and constitute or, as the case may be, will, when made, constitute
its legal, valid and binding obligations enforceable in accordance with its
terms.
     (c) The Company is the legal and beneficial owner of each Purchased
Receivable sold by it and, on the date of the sale of the Purchased Receivables
to the Bank, the Purchased Receivables shall be transferred to the Bank free and
clear as of the date of such sale, of any Adverse Claim.
     (d) Each Purchased Receivable is generated from a sale to an Approved
Debtor and shall be freely assignable and shall constitute amounts due and
payable by the Debtor on the relevant Maturity Date (which shall not exceed
90 days from the earliest of (i) the date of sale or (ii) dispatch of the goods
by the Company) and each Contract, Purchased Receivable and Invoice complies in
all material respects with all applicable laws and regulations.
     (e) The making and performance of this Agreement and each Transaction
Document and the transactions contemplated hereby will not (as to the best of
the Company’s knowledge as to (i)) violate any provision of (i) any law,
regulation, order or decree of any governmental authority, agency or court or
(ii) its organizational documents or (iii) any agreement, mortgage, indenture or
other agreement to which it is a party or affecting the Company or any of its
assets or properties nor will such making and performance with or without the
passage of time or the giving of notice or other conditions, constitute an event
of default or termination event (howsoever described) under any of the foregoing
or result in the creation, imposition or enforceability of any Encumbrance over
any of its assets, except in favor of the Bank.

-21-



--------------------------------------------------------------------------------



 



     (f) Each Invoice as issued in respect of each Purchased Receivable sold by
it was properly issued in accordance with the Contract and evidences that the
amount specified in such invoice will be due and payable to the Company in
Dollars on and as of the Purchase Date without the need for any other action,
delivery of goods or performance of services by the Company with respect to the
Outstanding Amount set forth in such Invoice.
     (g) Each Contract and Receivable was originated in the ordinary course of
the Company’s business and in accordance with the Company’s credit and
collection policy.
     (h) The Company has performed all of its material obligations under the
Contract relating to Purchased Receivables and in particular and without
limitation it has delivered all goods and services to the country of the Debtor
as are due and required under such Contract with respect to the face amount set
forth in such Invoice.
     (i) The obligations of the Debtor in respect of each Purchased Receivable
have not, as of the date of the Bank’s purchase thereof, been prepaid in whole
or in part.
     (j) As of the date the sale of such Receivable to the Bank, the goods
supplied under the Contract giving rise thereto are not subject to any retention
of title or equivalent clauses exercisable by the Company or, to the Company’s
knowledge, any third parties, which may adversely affect the interests of the
Bank and at the time of sale by the Company to the Bank, no Purchased Receivable
is subject to a volume or other discount (except to the extent that the amount
of any Trade Credit Amount has already been taken into account in determining
the Funded Amount of the Purchased Receivable as set forth in the Portfolio
Report) or subject to any claim by, or dispute with, the Debtor.
     (k) As of the date the sale of such Receivable to the Bank, each applicable
Contract giving rise thereto is in full force and effect as of such date, and
the Company is not in breach thereof or in default thereunder in a manner that
would result in the Debtor being entitled to exercise any set off rights or
counterclaim or to withhold, extend or delay payment on any Purchased
Receivable; and, as of such date, there are no disputes, offsets, counterclaims
or defenses of the Debtor known to the Company with respect to any Purchased
Receivable (if any Purchased Receivable is more than 60 days past due, other
than as a result of a Debtor’s Financial Inability to Pay, it shall be presumed
that the Debtor has asserted a contractual claim or dispute).
     (l) Under the laws of or applicable to the jurisdiction of its organization
in force as at the date hereof, the claims of the Bank against the Company in
relation to each Purchased Receivable will rank at least pari passu with the
claims of all its other unsecured creditors save those whose claims are
preferred solely by any bankruptcy, insolvency, liquidation or other similar
laws of general application.
     (m) Under the laws of or applicable to the jurisdiction of organization in
force as at the date hereof, the Company will not be required to make any
deduction or withholding from any payment it makes to the Bank in respect of any
Purchased

-22-



--------------------------------------------------------------------------------



 



Receivable or the Contract giving rise thereto, and the Company has all consents
and licenses necessary to perform its obligations thereunder.
     (n) As of the date the sale of such Receivable to the Bank, neither the
Company nor, to the actual knowledge of the Company, any Approved Debtor, is
insolvent nor has any insolvency or bankruptcy event occurred with respect to
the Company or such Debtor, nor is the Debtor past due under any payment
obligation to the Company with respect to any related Purchased Receivable nor
has the Debtor rescheduled or extended the due date of any such Purchased
Receivable.
     (o) The Company has indicated, or will indicate as of the date of such
sale, on its books and records, as appropriate, that the Purchased Receivables
have been sold by the Company to the Bank (or its successors and assigns).
     (p) The transactions contemplated by this Agreement are being consummated
by the Company in order to raise capital to carry out the Company’s ordinary
business, with no contemplation of being or becoming insolvent and with no
intent to hinder, delay or defraud any of its present or future creditors. By
virtue of the Company’s right to receive any payment of the Purchase Price for
each Purchased Receivable as provided in Section 4 hereof, the Company has
received reasonably equivalent value for the Purchased Receivables sold by it.
     (q) On the date of the sale of each Purchased Receivable by the Bank, the
Bank shall acquire a valid ownership interest or a first perfected security
interest in each Purchased Receivable free and clear of any Adverse Claim; and,
upon transfer of ownership of such Purchased Receivable from the Company to the
Bank, no financing statement or other similar instrument or other filing or
recordation covering any such Purchased Receivable or any interest therein, is
on file in any recording office except such as may be filed pursuant to this
Agreement or except as to which a release or disclaimer in form satisfactory to
the Bank has been provided, or as to which the Bank has consented.
     (r) The Company’s jurisdiction of organization and “location” for purposes
of the UCC, or other relevant local law, is the State of Ohio (or at such other
location, notified to the Bank in accordance with Section 11.1(n)), in a
jurisdiction where all actions required by Section 9.1 have been completed).
Except as described in Schedule 3, (i) the Company has no trade names,
fictitious names, assumed names or “doing business as” names and (ii) the
Company has not changed its jurisdiction of organization or location or its
name, identity or corporate structure within the four months prior to the date
of this Agreement. The Company’s federal taxpayer identification number or other
registration number is as set forth in Schedule 3.
     (s) All information provided by the Company to the Bank with respect to the
Purchased Receivables (including without limitation relating to the applicable
Debtor’s past payment history and commercial relationship with such Debtor) is
true and accurate in all material respects and nothing has been given or
withheld that would result in the information provided being untrue or
misleading in any material respect.

-23-



--------------------------------------------------------------------------------



 



     (t) The representations made or deemed to be made by the Company in each
Transaction Document are and remain correct in all material respects as of the
date made.
     (u) With respect to the Company’s obligations hereunder, no consent,
license, authorization, registration, legalization, notification to, declaration
with, approval or permit of, any governmental authority, agency or
instrumentality (including any central banking or other monetary authority) is
required by the Company in connection with its execution, delivery and
performance, and the validity or enforceability of the Company’s obligations
under the Transaction Documents, the Company’s sale of the Purchased
Receivables, or the transactions contemplated thereby.
     (v) The sale of the Purchased Receivables by the Company to the Bank under
the Transaction Documents would, under the law applicable to the Company as of
the date of the sale thereof, constitute a true sale or other absolute transfer
of the Purchased Receivables by the Company (except to the extent set forth in
Section 21) to the Bank and upon each purchase by the Bank, the Bank shall
acquire a legally valid ownership interest or a first perfected security
interest in each Purchased Receivable, free and clear of any lien, claim or
other encumbrance without any need on the part of the Company or the Bank to
(i) except as may be required under the applicable Contracts, notify the account
debtors on the Purchased Receivables or (ii) except as may be required under
applicable disclosure requirements, file, register or record the Transaction
Documents or the sale of the Purchased Receivables under the laws applicable to
the Company.
     (w) The obligation of the Company to remit payments received from the
Debtors on the Purchased Receivables in U.S. dollars to the Bank in the United
States, either directly or through the Blocked Accounts as designated by the
Bank is legally valid under the laws applicable to the Company and no foreign
exchange registrations or approvals are necessary to effectuate such U.S. dollar
payments.
Section 11. Covenants.
     Section 11. General Covenants. The Company hereby agrees, at all times
prior to the Final Collection Date:
     (a) to duly perform all its obligations under the relevant Contract in
respect of each Purchased Receivable, so that each such Receivable remains a
legal, valid and binding obligation of the Debtor enforceable against the Debtor
in accordance with its terms, to inform the Bank of any material breach or
default by the Company or the Debtor, within five Business Days after it becomes
aware of any such breach or default and to take all measures necessary and
consistent with the terms of the Contract to minimize or prevent any loss which
may be incurred by the Bank in the event of nonperformance of the Contract or
nonpayment of an invoice by the Company or the Debtor arising out of a dispute
between the Company and the Debtor thereunder;
     (b) after the date of the Company’s sale of the related Purchased
Receivable, not to amend any applicable Contract related thereto in any manner
or have any dealing or other arrangement with the Debtor that, as between the
Company and the Debtor, is

-24-



--------------------------------------------------------------------------------



 



intended to, or will, affect the collectibility of the Purchased Receivable or
the Outstanding Amount or the due date for payment of any Purchased Receivable,
cancel or terminate such Contract and not to, or purport to, terminate, revoke
or vary any term or condition of or extend the Maturity Date by more than
30 days (so long as in no event shall the Maturity Date be extended beyond
90 days from the date of purchase of such Purchased Receivable) of any Purchased
Receivable without the prior consent in writing of the Bank, if the same could
adversely affect the financial value or economic return to the Bank in respect
of the Purchased Receivable;
     (c) not to create or suffer to exist any Adverse Claim over all or any of
the Company’s rights, title and interest in and to any Purchased Receivable or
the Contract in respect of such Purchased Receivable or any lock-box or other
account to which any Collections of any Purchased Receivables are sent (unless
otherwise agreed to by the Bank) and not to, or purport to, assign, transfer or
otherwise deal with any of its rights in respect of any such Contract or any
Purchased Receivable other than in favor of the Bank, and Company shall provide
the Bank with a release or disclaimer of any Adverse Claim purportedly created
by any other Person over any Purchased Receivable;
     (d) to ensure that it has shipped all goods in respect of each Purchased
Receivable in conformity with all applicable laws and regulations (including
without limitation import and export laws and regulations);
     (e) to keep and maintain proper accounts and Sales Records and Invoices in
connection with each Purchased Receivable in an up to date form (including
details of each Invoice specified in the Portfolio Report) and ensure that they
are retained in suitable storage and that they indicate:
     (i) which Receivables are Purchased Receivables;
     (ii) details of all Purchased Receivables which are specified in the
Portfolio Reports; and
     (iii) that such Purchased Receivables have been sold to the Bank, and to
provide the Bank with a quarterly report regarding a receivables aging,
delinquency, write-offs, Receivables rolled forward and dilution report in the
form attached as Appendix I as to the Purchased Receivables showing a loss to
liquidation ratio (monthly write-offs over collections), delinquency ratio
(Receivables more than 90 days past due over closing Receivables balance) and
dilution ratio (monthly credit memos over sales) within 5 days of the close of
each month in a form satisfactory to the Bank, or as may otherwise be approved
by the Bank;
     (f) to devote and assure that there is devoted to the servicing of
Purchased Receivables at least the same amount of time and attention and that
there is exercised at least the same level of skill, care and diligence in their
servicing, as if it were servicing those receivables legally and beneficially
owned by it;

-25-



--------------------------------------------------------------------------------



 



     (g) to comply with any reasonable directions, orders and instructions
(including any procedures for the administration and commencement and
continuation of legal or other proceedings against the Debtor to enforce payment
of Purchased Receivables) given by the Bank and to take such action on the
Bank’s behalf as the Bank may request to procure the ordinary course collection
of such accounts as directed by the Bank;
     (h) to use all reasonable efforts to recover and enforce payment of any or
all Purchased Receivables and provide such reasonably requested information as
to assist the Bank to recover and enforce payment of any or all Purchased
Receivables (including at the request of the Bank joining in and being a party
to any legal or other action which the Bank has taken or wishes to take against
the Debtor with the Bank being entitled to full control of such action);
     (i) to take such action as may reasonably be required by applicable law to
perfect a full legal assignment to the Bank of such Purchased Receivable, such
that, among other things, the Bank shall be entitled to receive or take action
to recover all Purchased Receivables outstanding from the Debtor without the
Company being required to join in, being a party to or taking in its own name
legal action against the Debtor;
     (j) upon the reasonable request of the Bank, to mark its accounting records
evidencing or relating to the Purchased Receivables with a legend evidencing
that the Purchased Receivables have been sold in accordance with this Agreement;
     (k) to provide information and reports as reasonably requested by the Bank
reasonably related to the transactions contemplated by this Agreement, of which
information and reports shall be complete and accurate in all material respects,
including without limitation, annual audited financial statements for the
Company and its consolidated subsidiaries within 120 days after the end of each
fiscal year or as soon as available if earlier and unaudited financial
statements for the Company and its consolidated subsidiaries within 60 days
after the end of each fiscal quarter or as soon as available if earlier;
     (l) (i) at any time during regular business hours and upon reasonable prior
notice, to permit the Bank or any of its agents or representatives, (A) to
examine and make copies of and abstracts from the Company’s records relating to
Purchased Receivables, including the Contracts and Sales Records, and (B) to
visit the offices and properties of the Company for the purpose of examining
such records and to discuss matters relating to Purchased Receivables or the
Company’ performance hereunder with any of the officers or employees of the
Company having knowledge of such matters; and (ii) without limiting the
provisions of clause (i), from time to time on request of the Bank, permit
certified public accountants or other auditors acceptable to the Bank to
conduct, at the Company’s expense, a review of the Company’s books and records;
provided that such examinations, visits and reviews by the Bank or accountants
shall occur no more than once a year during any period of time that there is no
default by the Company of its obligations hereunder; and

-26-



--------------------------------------------------------------------------------



 



     (m) to keep its jurisdiction of organization and chief executive office at
the location referred to in Schedule 3 or, upon 30 days’ prior written notice to
the Bank, at such other location in a jurisdiction where all action required by
Section 9.1 shall have been completed; and not change its name except upon like
notice and after all action required by Section 9.1 shall have been completed.
Section 12. Partial Invalidity
     If at any time any provision of the Transaction Documents shall be adjudged
by any court or other competent tribunal to be illegal, invalid or
unenforceable, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired nor shall the
legality, validity or enforceability of such provisions under the law of any
other jurisdiction be in any way affected or impaired thereby and the parties
hereto will use their best efforts to revise the invalid provision so as to
render it enforceable in accordance with the intention expressed in this
Agreement.
Section 13. No Bank Liability for Contract
     The Company hereby acknowledges and agrees that the Bank shall not be in
any way responsible for the performance of any Contract and the Bank shall not
have any obligation to intervene in any dispute arising out of the performance
of any Contract. Any claim which the Company may have against any Debtor or any
other party, including any successors or assignees, and/or the failure of the
Debtor to fulfill its respective obligations under each Contract shall not
affect the obligations of the Company to perform its obligations and make
payments under this Agreement and shall not be used as a defense or as set-off,
counterclaim or cross-complaint as against the performance or payment of any of
its obligations.
Section 14. Notices, Addresses, Language
     Section 14.1 Notices, Addresses. (a) All notices, requests and demands
given or made under the Transaction Documents shall be given or made in writing
and unless otherwise stated shall be made by telefax or letter using the address
as specified below or such other address as the party may designate to the other
party:

         
 
  To the Company   The Scotts Company LLC
 
            or the Parent:    
 
  Attention:   Treasurer
 
  Street Address:   14111 Scottslawn Road
 
      Marysville, Ohio 43041
 
  Facsimile:   937-578-5754

-27-



--------------------------------------------------------------------------------



 



         
 
  To the Bank:   Bank of America, N.A.
 
  Attention:   Michael Delaney
 
  Street Address:   231 South LaSalle Street, 10th Floor
 
      Chicago, Illinois 60604
 
  Facsimile:   415-503-5114
 
       
 
  With a Copy to:   Bank of America, N.A.
 
  Attention:   Florette Lauer
 
  Street Address:   1000 W. Temple Street
 
      Los Angeles, CA 90012
 
  Facsimile:   213-580-8362

     (b) All notices, requests and demands shall be deemed to have been duly
given or made when dispatched by telefax when the confirmation showing the
completed transmission received or, if mailed via a reputable international
courier, when it has been left at the relevant address or five (5) Business Days
after being delivered to such reputable international courier, in an envelope
addressed to the applicable person at that address and to the attention of the
person(s) set forth above.
     (c) The Company and the Bank shall promptly inform each other of any
changes in their respective addresses or facsimile numbers specified hereabove.
     Section 14.2. English Language. Each communication and document made or
delivered by one party to another pursuant to this Agreement shall be in the
English language or accompanied by a translation thereof into English (certified
by an officer of the person making or delivering the same) as being a true and
accurate translation thereof.
Section 15. Fees, Costs and Indemnity.
     Section 15.1. Fees. (a) The Company shall also pay to the Bank on the date
of each purchase hereunder an administrative fee equal to 0.05% per annum
(computed on the basis of a year of 360-days and actual days elapsed) on the
Outstanding Amount of the Purchased Receivables.
     (b) The Company shall also pay to the Bank a fee equal to 0.125% per annum
(computed on the basis of a year of 360 days and actual days elapsed) on the
amount by which the daily average of the Agreement Amount exceeds the daily
average of the Funded Amount, such fee to be payable annually in arrears on each
April 10 (commencing April 10, 2009) and on the Termination Date, provided,
however, that if the annual average daily Funded Amount during the preceding
period shall be 75% or more of the average daily Agreement Amount, such fee
shall be waived by the Bank as to such period.
     (c) The Company shall also pay to the Bank on the Termination Date a
termination fee if the Termination Date occurs prior to April 8, 2009, as a
result of the Company exercising its

-28-



--------------------------------------------------------------------------------



 



voluntary right to terminate by designating a Termination Date hereunder in an
amount equal to the lesser of (i) $120,000 and (ii) 0.125% times the daily
average Agreement Amount for the period from the Termination Date through
April 8, 2009.
     Section 15.2. Costs and Expenses. All costs, charges and expenses,
including reasonable fees and expenses of legal counsel, audit and due diligence
expenses, in relation to the preparation, execution and enforcement of the
Transaction Documents and each Purchased Receivable by the Bank shall be paid by
the Company to the Bank on demand on a full indemnity basis whether or not any
Receivables are purchased hereunder.
     Section 15.3. Duties and Taxes. All stamp, documentary, registration or
other like Taxes (excluding taxes upon or measured by the net income of the
Bank), including withholding taxes and any penalties, additions, fines,
surcharges or interest relating thereto, or any notarial fees which are imposed
or chargeable on or in connection with this Agreement or any other Transaction
Document or any other document executed pursuant hereto or thereto shall be paid
by the Company, it being understood and agreed that the Bank shall be entitled
but not obliged to pay any such Taxes (whether or not they are its primary
responsibility), and the Company, jointly and severally, shall on demand
indemnify the Bank against those Taxes and against any costs and expenses so
incurred by it in discharging them.
     Section 15.4. Indemnity. The Company agrees to indemnify, defend and save
harmless the Bank (including each of its branches, affiliates, officers,
directors, employees or other agents, the “Indemnified Party”), other than for
such Indemnified Party’s own gross negligence or wilful misconduct, forthwith on
demand, from and against any and all related losses, claims, damages,
liabilities, costs and expenses (including, without limitation, all attorneys’
fees and expenses, expenses incurred by their respective credit recovery groups
(or any successors thereto) and expenses of settlement, litigation or
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person (including, without
limitation, any Debtor or any other person whether on its own behalf or
derivatively on behalf of the Company) arising from or incurred in connection
with any of the following events:
     (i) the failure to vest in the Bank a first priority perfected ownership
interest or security interest in each Purchased Receivable, free and clear of
any Adverse Claim;
     (ii) the commingling by the Company of Collections of Purchased Receivables
at any time with other funds of the Company or other Person, provided that the
Bank hereby acknowledges the lien on the Collections deposited in the Blocked
Accounts of Receivables not sold under this Agreement of JPMorgan Chase Bank,
N.A., as Administration Agent under the terms of the Credit Agreement, or the
failure of the Company to direct any Debtor to make payment on Purchased
Receivables to the Blocked Account;
     (iii) any representation or warranty made by the Company pursuant to this
Agreement is inaccurate, incorrect or untrue in any material respect;

-29-



--------------------------------------------------------------------------------



 



     (iv) any failure of the Company to perform any of its duties or obligations
hereunder; or the violation of any applicable law, rule or regulation with
respect to any Purchased Receivable or the related Contract;
     (v) for failure to promptly execute when reasonably requested to do so by
the Bank, of any document or instrument confirming the sale to the Bank under
applicable law with respect to the Purchased Receivables;
     (vi) (1) any claim or dispute resulting from the sale of the merchandise or
services related to any Purchased Receivable or the furnishing or failure to
furnish such merchandise or services including, without limitation, any discount
(other than a discount already taken into account in determining the Purchase
Price of a Purchased Receivable as set forth in a Portfolio Report), (2) any
adjustment, offset, withholding tax, deduction, counterclaim, warranty issue or
refusal of an Approved Debtor to pay not arising from the Financial Inability to
Pay of such Debtor; or (3) any products liability claim arising out of or in
connection with merchandise or services that are the subject of any Purchased
Receivable (if any Receivable is more than 60 days past due, other than as a
result of the Financial Inability to Pay of the Debtor, it shall be presumed
that such Debtor has asserted a contractual claim or dispute);
     (vii) any tax or governmental fee or charge (but not including taxes upon
or measured by net income of the Bank), all interest and penalties thereon or
with respect thereto, and all out-of-pocket costs and expenses, including the
reasonable fees and expenses of counsel in defending against the same, which may
arise by reason of any act or omission by the Company with respect to the
purchase or ownership of any Purchased Receivable or in any goods which secure
any Purchased Receivable;
     (viii) any investigation, litigation or proceeding related to any act or
omission by the Company with respect to this Agreement or the transactions
contemplated hereby except to the extent that such investigation, litigation or
proceeding arises due to the Bank’s gross negligence or willful misconduct;
     (ix) any material defect in authenticity or any material discrepancy
between the records at the Company in respect of the Purchased Receivables or
the documents issued by the Company supporting the Purchased Receivables and the
information provided to the Bank by the Company or any failure by the Company to
provide the Bank with information regarding the Purchased Receivables;
     (x) any claim or dispute arising out of or in connection with the Monsanto
Agreement; and
     (xi) any and all reasonable out-of-pocket costs and expenses, including
reasonable legal fees and court costs, incurred by the Bank in enforcing the
obligations of the Company under this Agreement and the other Transaction
Documents;

-30-



--------------------------------------------------------------------------------



 



provided that nothing in this Section 15.4 shall be deemed to provide indemnity
to the Bank for credit losses resulting from the Financial Inability to Pay of
any Debtor.
Section 16. Calculations and Certificate.
     Section 16.1. Accounts. Absent manifest error in any litigation or
arbitration proceedings arising out of or in connection with a Transaction
Document or a Purchased Receivable, the entries made in the accounts maintained
by the Bank are presumptive evidence of the matters to which they relate.
     Section 16.2. Certificates and Determinations. Any certification or
determination by the Bank of a rate or amount under any Transaction Document is,
in the absence of manifest error, conclusive evidence of the matters to which it
relates.
Section 17. Set-Off.
     The Company hereby authorizes the Bank to apply any credit balance (in
whatever currency denominated) on any account of the Company with the Bank or
any affiliate of the Bank in satisfaction of any sum due and payable by the
Company pursuant to the terms of this Agreement. For this purpose the Bank is
authorized to purchase at its spot rate of exchange with the moneys standing to
the credit of any such account Dollars or such other currencies as may be
necessary to effect such application.
Section 18. Termination.
     Section 18.1. The following events or occurrences shall constitute
Termination Events:
          (a) the Company or the Parent shall fail to pay, within five
(5) calendar days of the date when due, any amount greater than $100,000 under
this Agreement, including, without limitation, amounts payable by the Company in
its capacity as servicer or under the indemnity for breaches of any warranties
or covenants contained in this Agreement;
          (b) the Company or the Parent is in default (i) beyond the period of
grace, if any, in the payment of any indebtedness exceeding $25,000,000, or
(ii) under any agreement or instrument relating to any such indebtedness the
result of which would allow the holder thereof to accelerate the payment of such
indebtedness prior to its stated maturity;
          (c) the Company or the Parent (i) shall generally fail to pay its
debts as they become due, (ii) has commenced against it any bankruptcy or
insolvency proceeding which is not dismissed within 60 days or commences any
bankruptcy or insolvency proceeding, (iii) has any receiver, trustee, liquidator
or other similar person appointed for itself or a substantial portion of its
property or (iv) takes any action to effectuate or authorize any of the
foregoing;

-31-



--------------------------------------------------------------------------------



 



          (d) any Adverse Claim shall occur as to any of the Purchased
Receivables or proceeds thereof, which results in Collections thereof being
reduced by an amount in excess of 10% of the Funded Amount thereof;
          (e) (i) the Company or Parent, as applicable, breaches any covenant
set forth in Section 4, 5.2, 6.1, 9.1, 15.4 or 22(a) of this Agreement and such
breach shall continue for fifteen (15) calendar days after a responsible officer
of the Company has knowledge thereof, (ii) the Company breaches any covenant set
forth in Section 11(c), (g), (i), (k), (l), or (m) of this Agreement and such
breach shall continue for thirty (30) calendar days after a responsible officer
of the Company has knowledge thereof or (iii) the Company breaches any covenant
set forth in Section 11(h) of this Agreement or any similar covenant which
requires, or upon the request of the Bank would require, the Company to file or
join in any lawsuit against, or take any other legal action against, any
Approved Debtor and such breach shall continue for thirty (30) calendar days
after a responsible officer of the Company has knowledge thereof;
          (f) the failure of the Company and the Bank to mutually agree to a
more frequent Settlement Period within five (5) calendar days of the Company’s
receipt of written request from the Bank;
          (g) the failure by the Parent to own 100% of the outstanding equity
interests of the Company;
          (h) default in the due observance or performance by the Parent of the
covenant set forth in Section 22(b) of this Agreement;
          (i) the issuance by Moody’s or S&P of three or more Downgrades of its
rating of an Approved Debtor (other than Home Depot, Inc.) or the suspension or
withdrawal of its rating of such Approved Debtor or the issuance by Moody’s or
S&P of two or more Downgrades of its rating of Home Depot, Inc. or the
suspension or withdrawal of such rating;
          (j) an Approved Debtor is in default due to a Financial Inability to
Pay of an amount equal to or greater than $3,000,000 with respect to its payment
of any prior Purchased Receivables; and
          (k) the final termination of any blocked account agreement relating to
a Blocked Account without the Bank’s prior written consent.
     Section 18.2. Upon the occurrence of any Termination Event, the Bank may
immediately terminate its agreement to purchase additional Receivables and the
authority of the Company to purchase Replacement Receivables. Notwithstanding
any other provision hereof, this Agreement shall continue in full force and
effect with respect to Purchased Receivables already purchased and all other
rights, benefits and entitlements of the Bank expressed or implied to continue
after such termination until the Final Collection Date.

-32-



--------------------------------------------------------------------------------



 



     Section 18.3. Upon the termination of this Agreement, the Bank will have,
in addition to its rights and remedies hereunder and under the other Transaction
Documents, all other rights and remedies under applicable laws and otherwise,
which rights and remedies will be cumulative.
     Section 18.4. Without limiting the rights of the Bank, on the Termination
Date, and on each day thereafter, the Company, subject to the terms and
conditions of this Agreement, will hold or deposit in trust in the Blocked
Accounts, for the benefit of the Bank, the Collections of Purchased Receivables
received by the Company on each such day and the Bank may withdraw all such
amounts from the Blocked Account upon giving the notice required under the
relevant Blocked Account Agreement. After the Bank has delivered any notice of
termination under Section 18.1, Company shall not exercise any right of set-off
or compensation with respect to any sum owing to the Bank.
     Section 18.5. On the Termination Date, and at all times thereafter, all
Purchased Receivables described in Section 4.5(b), inclusive of those Purchased
Receivables which are identified as Purchased Receivables in the Portfolio
Report to be delivered by the Company to the Bank as of the Company’s close of
business on the day immediately preceding the Termination Date shall, subject to
verification and approval by the Bank and this Section 18.5, be the Total
Purchased Receivables (the “Total Purchased Receivables”) for all purposes of
this Agreement.
          If, on and at any time after the Termination Date and after the
identification of the Total Purchased Receivables, the Bank or the Company
determines that, as of the Termination Date, the Outstanding Net Amount of the
Total Purchased Receivables is or was less than the Funded Amount at such time,
the Company shall immediately pay to the Bank by a deposit to Bank’s account the
amount by which the Funded Amount exceeds the Outstanding Net Amount of the
Total Purchased Receivables as at the Termination Date.
          If the Company fails to pay such amount, the list of the Total
Purchased Receivables shall be amended to include such amount of additional
Receivables from the Approved Debtors as is necessary to make the Outstanding
Net Amount of the Total Purchased Receivables equal to the Funded Amount as at
the Termination Date.
     Section 18.6. Notwithstanding anything contained in this Agreement to the
contrary, upon the occurrence of a Termination Event under 18.1(i) or (j) with
respect to a particular Approved Debtor, the Bank’s agreement hereunder to
purchase additional Receivables and the authority of the Company to purchase
Replacement Receivables hereunder shall not terminate pursuant to the terms of
Section 18.2 with respect to the other Approved Debtors.
Section 19. Miscellaneous
     Section 19.1. Assignments and Transfers. (a) The Bank may at any time
assign, transfer or participate (including by way of novation) any of its rights
and obligations under the Transaction Documents to another bank or financial
institution; provided that the Bank shall notify the Company in writing at least
fifteen days prior to such assignment, transfer or

-33-



--------------------------------------------------------------------------------



 



participation and obtain the Company’s written consent thereto (so long as no
Termination Event has occurred and is continuing and has not otherwise been
waived or cured), which consent shall not be unreasonably withheld or delayed,
and, if the Company so elects, the Company shall have fifteen days from the date
of such notice to repurchase any outstanding Purchased Receivables from the Bank
at the Purchase Price as set forth in Section 21.1 with respect to any amounts
outstanding from each Debtor in relation to each Purchased Receivable, plus any
other amounts outstanding from the Company to the Bank under this Agreement,
including breakage costs under Section 7.4. Any sub-participation by the Bank,
each Approved Participant or any other participant shall be subject to the
notice and consent requirements set forth in the prior sentence, and the other
provisions of this Section 19.1, including the last sentence hereof. The Company
agrees that each participant shall be entitled to the benefit of Sections 7.2,
7.4 and 8 to the same extent as if it were the Bank hereunder; provided,
however, that a participant shall not be entitled to receive any greater payment
under such Sections than the Bank would have been entitled to receive with
respect to the participation sold to such participant, unless the sale of the
participation to such participant is made with the Company’s prior written
consent. Notwithstanding anything contained herein to the contrary, the Company
hereby consents to the Bank’s participation of its rights and obligations under
the Transaction Documents to the Approved Participants pursuant to the terms of
the Participation Agreement dated as of the date hereof (the “Participation
Agreement”) between the Bank and the Approved Participants. The Bank agrees that
it shall not (i) assign, transfer or participate any of its rights or
obligations hereunder after the date hereof in any manner that allows any such
assignee, transferee or participant to directly enforce any rights or remedies
of the Bank hereunder against the Company or the Parent, or (ii) permit or agree
to any amendments or modifications to the Participation Agreement which change
any of the voting rights and percentages in Section 11 thereof.
          (b) The Company may not assign or otherwise transfer its rights,
benefits or obligations or any of them under the Transaction Documents.
          (c) Subject to the foregoing, this Agreement shall be binding on and
shall inure to the benefit of each party hereto and its successors and assigns.
     Section 19.2. Waivers, Remedies Cumulative. No failure to exercise, nor any
delay in exercising, on the part of the Bank, any right or remedy under the
Transaction Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise
thereof or the exercise of any other right or remedy. The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies
provided by law.
     Section 19.3. Accounting Treatment. The Company agrees and acknowledges
that it is a sophisticated party in relation to this Agreement and that it has
taken independent legal and accounting advice in relation to the accounting
treatment to be applied to this Agreement. It is agreed that the Company has not
relied on any representation of the Bank in this regard.
     Section 19.4. Third Party Rights. Other than as approved in this Agreement,
no person not a party to this Agreement shall be deemed a third party
beneficiary hereof.

-34-



--------------------------------------------------------------------------------



 



     Section 19.5. Counterparts. Each Transaction Document may be executed in
any number of counterparts, and by the different parties thereto on separate
counterparts; each such counterpart shall be deemed an original and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or electronic copy of an executed counterpart of this
Agreement shall be effective as an original for all purposes.
     Section 19.6. Entire Agreement. This Agreement constitutes the entire
Agreement between the parties hereto in relation to the Agreement and supersedes
all previous proposals, agreements and other written and oral communications in
relation thereto.
     Section 19.7. Exclusion of Liability. In no event shall the Bank be liable
for any loss of profits, business, data or information or for any remote,
incidental, indirect, special or consequential damages.
     Section 19.8. Continuing Obligations. The Company shall remain liable to
perform all obligations assumed by it under each Contract, and the Bank shall be
under no obligation of any kind whatsoever thereunder or be under any liability
whatsoever in the event of any failure by the Company to perform its obligations
thereunder.
     Section 19.9. USA Patriot Act. The Bank hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify, and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow the Bank to identify the Company in accordance with the Act.
Section 20. Governing Law
     Section 20.1. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law thereof (other than Section 5-1401 of the
New York General Obligations Law).
     Section 20.2. Any litigation based hereon, or arising out of, under or in
connection with this Agreement, may be brought and maintained in the courts of
the State of New York sitting in New York County, New York or in the United
States district court for the Southern District of New York; provided that any
suit seeking enforcement against any receivables or other property may be
brought, at the Bank’s option, in the courts of any jurisdiction where such
receivables or other property may be found. The Company and the Parent hereby
expressly and irrevocably submit to the jurisdiction of the courts of the State
of New York sitting in New York County, New York and of the United States
district court for the Southern District of New York for the purpose of any such
litigation. The Company and the Parent further irrevocably consent to the
service of process by registered mail, postage prepaid, to the address specified
in Section 14.1 of this Agreement (or such other address as they shall have
specified in writing to the Bank as their address for notices hereunder) or by
personal service within or without the State of New York. The Company, the
Parent and the Bank expressly and irrevocably waive,

-35-



--------------------------------------------------------------------------------



 



to the fullest extent permitted by law, any objection which they may now or
hereafter have to the laying of venue of any such litigation brought in any such
court and any claim that any such litigation has been brought in an inconvenient
forum.
     Section 20.3. The Company, the Parent and the Bank hereby waive any right
to a trial by jury in any action or proceeding to enforce or defend any rights
under this Agreement or any application, instrument, document, amendment or
agreement delivered or which may in the future be delivered in connection
herewith or arising from any banking relationship existing in connection with
this Agreement, and agree that any such action or proceeding shall be tried
before a court and not before a jury.
Section 21. Optional Repurchase
     Section 21.1. In the event that (i) the Bank gives notice to the Company of
its intention to replace the Company as servicer and agent, (ii) the Bank
informs the Company that it will not purchase any other Receivables due to a
Termination Event, (iii) a Purchased Receivable is past due, or (iv) any
bankruptcy or insolvency (however evidenced) of the Company or the Parent shall
occur, the Company may, at its option, repurchase all of the outstanding
Purchased Receivables from the Bank for an amount equal to the Purchase Price of
such Purchased Receivables (or so much of it as was paid by the Bank to the
Company and remains unpaid), less the amount of the unearned portion of the
related Discount, if any, if such Purchased Receivable is being repurchased by
the Company prior to the due date of such Purchased Receivable as computed
pursuant to Section 4.1 hereof and if such Purchased Receivable is being
repurchased by the Company after the due date of such Purchased Receivable,
together with interest thereon at the interest rate specified in Section 7.6
from the due date to the date of the Company’s payment in full thereof, and any
other amounts then payable by the Company hereunder, including, breakage costs
under Section 7.4, whereupon such amount shall become due and payable from the
Company to the Bank on the date specified in such notice and shall be paid into
such account specified by the Bank.
     Section 21.2. In addition to the foregoing, the Company shall have the
right at any time before or after a Termination Event, at its option, to
repurchase all or a portion of the outstanding Purchased Receivables from the
Bank for an amount equal to the Purchase Price of such Purchased Receivables (or
so much of it as was paid by the Bank to the Company and remains unpaid), less
the amount of the unearned portion of the related Discount, if any, if such
Purchased Receivable is being repurchased by the Company prior to the due date
of such Purchased Receivable as computed pursuant to Section 4.1 hereof and if
such Purchased Receivable is being repurchased by the Company after the due date
of such Purchased Receivable, together with interest thereon at the interest
rate specified in Section 7.6 from the due date to the date of the Company’s
payment in full thereof, and any other amounts then payable by the Company
hereunder, including, breakage costs under Section 7.4, whereupon such amount
shall become due and payable from the Company to the Bank on the date specified
in such notice and shall be paid into such account specified by the Bank.

-36-



--------------------------------------------------------------------------------



 



Section 22. Guaranty; Parent Covenant.
          (a) Parent is the owner of the Company. Parent hereby unconditionally
and irrevocably guarantees to the Bank the due and punctual payment, performance
and observance by the Company of all of the terms, covenants, conditions,
agreements, representations, warranties, indemnities and undertakings on the
part of the Company to be performed or observed under this Agreement, including,
without limitation, the punctual payment when due of all obligations of the
Company now or hereafter existing under this Agreement, whether for
indemnification payments, fees, expenses, repurchase obligations or otherwise
(all of the foregoing being collectively referred to as the “Obligations”). In
the event that the Company shall fail in any manner whatsoever to perform or
observe any of the Obligations when the same shall be required to be performed
or observed under this Agreement (subject to any applicable cure periods), then
upon the written demand of the Bank, Parent shall perform, cause to be performed
or make payment to allow such Obligations to be performed.
          Parent further agrees that nothing contained herein shall prevent the
Bank from foreclosing on its security interest in or lien on any asset, if any,
or from exercising any other rights available to it under this Agreement or any
other instrument of security, if any, and the exercise of any of the aforesaid
rights and the completion of any foreclosure proceedings shall not constitute a
discharge of any of Parent’s obligations hereunder; it being the purpose and
intent of Parent that its obligations hereunder shall be absolute, independent
and unconditional under any and all circumstances. Neither Parent’s obligations
hereunder nor any remedy for the enforcement thereof shall be impaired,
modified, changed, released or limited in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Company or by reason of the bankruptcy or insolvency of the Company. Parent
waives any and all notices of the creation, renewal, extension or accrual of or
increase in any of the Obligations and notice of or proof of reliance by Bank
upon this Section 22(a) or acceptance of this Section 22(a). This Agreement
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon this Section 22(a). All
dealings between the Company and Parent, on the one hand, and the Bank, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Section 22(a).
          Parent hereby waives any and all presentments, demands, notices, and
protests against Parent, and any requirement that the Bank commence or exhaust
any remedies against the Company or any collateral securing the Obligations.
Parent’s liability hereunder shall be unconditional irrespective of (i) any lack
of enforceability of the Obligations, (ii) any law, regulation rights with
respect thereto, and (iii) any other circumstance which might otherwise
constitute a defense available to, or discharge of, the Company or Parent. This
guarantee is a guarantee of payment and performance and not of collection and
shall remain in full force and effect until payment in full of the Obligations.
The Obligations of Parent under this Section 22(a) does rank and will rank
pari passu in priority of payment with all other unsecured and unsubordinated
obligations for borrowed money of Parent.
          All payments under this Section 22(a) by Parent shall be made by
Parent on the date when due and shall be made in lawful currency of the United
States of America and in

-37-



--------------------------------------------------------------------------------



 



immediately available and freely transferable funds at the payment office of the
Bank in the United States of America as from time to time specified in writing
by the Bank.
          (b) From and after the date hereof and so long as this Agreement is in
effect, except to the extent compliance in any case or cases is waived in
writing by the Bank, the Parent agrees that it will, for the benefit of the
Bank, comply with, abide by, and be restricted by all the agreements, covenants,
obligations and undertakings of the Parent contained in the provisions of
Section 6.10 of the Credit Agreement, inclusive, regardless of whether any
indebtedness is now or hereafter remains outstanding thereunder, or the Credit
Agreement shall have terminated, all of which provisions, together with the
related definitions, exhibits and ancillary provisions, are incorporated herein
by reference, mutatis mutandis, and made a part hereof to the same extent and
with the same force and effect as if the same had been herein set forth in their
entirety, and will be deemed to continue in effect for the benefit of the Bank
irrespective of whether the Credit Agreement remains in effect, and without
regard or giving effect to any amendment or modification of such provisions or
any waiver of compliance therewith, no such amendment, modification or waiver to
in any manner constitute an amendment, modification or waiver of the provisions
thereof as incorporated herein unless consented to in writing by the Bank;
provided, that said provisions for purposes of the incorporation described
herein shall be amended in the following respects:
     (i) the term “Borrower” appearing in said provisions shall mean and refer
to the Parent;
     (ii) the term “Lenders” or “Administrative Agent” appearing in said
provisions shall mean and refer to Bank as defined in this Agreement;
     (iii) the term “Agreement” appearing in said provisions shall mean and
refer to this Agreement; and
     (iv) the term “herein” or “hereof” appearing in said provisions shall mean
and refer to this Agreement.
Other than as hereinabove amended, any terms contained in the provisions of the
Credit Agreement incorporated herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement.
Section 23. Removal; Reinstatement of Debtor.
          From time to time, the Company may request that one or more Approved
Debtors be removed as “Approved Debtors” from the Approved Debtor Certificate
hereunder by delivery to the Bank of written notice of such request, which
notice shall set forth the date on which such Approved Debtors shall be removed
therefrom (a “Removal Date”), which date shall be no earlier than ten days after
the date such notice was delivered. At any time after the applicable Removal
Date for a Debtor that was once an Approved Debtor and prior to the Termination
Date, so long as no Termination Event has occurred, the Company may reinstate
such Debtor as an “Approved Debtor” in the Approved Debtor Certificate by
delivery to the Bank of written

-38-



--------------------------------------------------------------------------------



 



notice of such request, which notice shall set forth the date on which such
Debtor shall become an “Approved Debtor”, which date shall be no earlier than
ten days after the date such notice was delivered. Upon any such removal or
reinstatement of an Approved Debtor, a corresponding reduction or reinstatement,
as applicable, shall be made to the related Debtor Sublimit; provided, however,
that with respect to any reinstatement of the related Debtor Sublimit, such
Debtor Sublimit shall not be reinstated in an amount greater than the Debtor
Sublimit in effect on the applicable Removal Date.
Section 24. Confidentiality.
          Each party hereto agrees to hold the Transaction Documents and all
non-public information received by it in connection therewith from any other
party hereto or its agents or representatives in confidence and agrees not to
provide any Person with copies of any Transaction Document or such non-public
information other than to (i) any officers, directors, members, managers,
employees or outside accountants, auditors or attorneys thereof, (ii) any
prospective or actual assignee or participant which (in each case) has signed a
confidentiality agreement containing provisions substantively identical to this
Section 24 or has agreed to be subject to the terms of this Section 24, and
(iii) Governmental Authorities with appropriate jurisdiction (including filings
required under securities laws). Notwithstanding the above stated obligations,
provided that the other parties hereto are given notice of the intended
disclosure or use, the parties hereto will not be liable for disclosure or use
of such information which such Person can establish by tangible evidence:
(i) was required by law, including pursuant to a valid subpoena or other legal
process, (ii) was in such Person’s possession or known to such Person prior to
receipt or (iii) is or becomes known to the public through disclosure in a
printed publication (without breach of any of such Person’s obligations
hereunder).
[Remainder of Page Intentionally Left Blank]

-39-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Agreement by their
undersigned, duly authorized officers on the date first above written:

            Bank of America, N.A.
      By:   /s/ Mike B. Delaney         Title: Vice President                
The Scotts Company LLC
      By:   /s/ David C. Evans         Title: C.F.O.                 The Scotts
Miracle-Gro Company
      By:   /s/ David C. Evans         Title: C.F.O.              

-40-



--------------------------------------------------------------------------------



 



Schedule 1
Purchase Request
                    , 20__
Bank of American, N.A.
231 South LaSalle Street, 10th Floor
Chicago, Illinois 60604
Attn:  Michael Delaney
     Re:       Request for Purchase
Ladies and Gentlemen:
     We refer to the Master Accounts Receivable Purchase Agreement among Bank of
America, N.A., The Scotts Company LLC and The Scotts Miracle-Gro Company, dated
as of April 9, 2008 (the “Purchase Agreement”). Terms defined in the Purchase
Agreement shall have the same meaning herein as defined in such Purchase
Agreement.
     The undersigned Company hereby requests that the Bank purchase on
                    , 20___, (the “Purchase Date”), the Purchased Receivables
set forth on Schedule I attached hereto, in accordance with, and subject to, the
terms and provisions of the Purchase Agreement. The undersigned Company hereby
makes the representations and warranties set forth in Section 10 of the Purchase
Agreement for the benefit of the Bank, as of the Purchase Date, and further
state that such representations and warranties are true and correct as of such
Purchase Date.
     Executed and delivered by the undersigned Company as of the date first
above written.

           
The Scotts Company LLC
      By:           Title:
 
           

 



--------------------------------------------------------------------------------



 



Schedule 2
Conditions Precedent
     The Bank shall have received each of the following, in form and substance
satisfactory to it:
     (a) Executed counterparts of this Agreement and the other Transaction
Documents.
     (b) Certified copies of resolutions of the Company’s and Parent’s board of
directors or members authorizing this Agreement and the Bank having received
executed copies of this Agreement and the other Transaction Documents and
authorizing a person or persons to sign or otherwise attest the due execution of
those documents including any subsequent notices and acknowledgements to be
executed or delivered pursuant to this Agreement, the other Transaction
Documents and any other documents to be executed or delivered by the Company
pursuant hereto or thereto together with an officer incumbency and specimen
signature certificate, all in form satisfactory to the Bank.
     (c) Legal opinions of outside special counsel to the Company relating to
the enforceability of the Transaction Documents, and the perfection of the
ownership and security interests created hereby, and of outside special counsel
or internal counsel to the Company relating to the power and authority of
Company to enter into the Transaction Documents and its performance thereunder,
in each case in form and in substance satisfactory to it.
     (d) Blocked Account Agreements signed by the Company in form satisfactory
to the Bank.
     (e) Acknowledgement copies of such UCC financing statements or other
filings as are required under Section 9.1, such lien search reports as the Bank
shall deem advisable with respect to the Company, and releases of any Adverse
Claim on the Purchased Receivables shown in such reports.
     (f) An acknowledgment from JPMorgan Chase Bank, N.A., as agent under the
existing working capital credit facility agreement (the “Credit Agreement”),
that all Purchased Receivables shall be deemed to be “Sold Receivables” under
the Credit Agreement and that this Agreement constitutes a “Receivables Purchase
Agreement” under the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 3
UCC Details Schedule
UCC Information

         
(a) Name:
    The Scotts Company LLC
 
       
(b) Chief Executive Office:
    14111 Scottslawn Road
 
    Marysville, Ohio 43041
 
       
(c) State of Organization:
    Ohio
 
       
(d) Organizational ID No.:
    1503259  
 
       
(e) Tradenames:
    None
 
       
(f) Changes in Location, Name and Corporate Organization:
    None

 



--------------------------------------------------------------------------------



 



Schedule 4
Form of Portfolio Report

 